FILED
                              NOT FOR PUBLICATION                            JUN 03 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HUMBERTO GOMEZ ISLAS;                            No. 08-70223
MARISELA GUADALUPE GOMEZ,
                                                 Agency Nos. A097-347-166
               Petitioners,                                  A097-347-167

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Humberto Gomez Islas and Marisela Guadalupe Gomez, natives and citizens

of Mexico, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying their

application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, including due process violations.

Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003). We dismiss in

part and deny the petition for review.

         We lack jurisdiction to review the IJ’s discretionary determination that

petitioners failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005).

         Petitioners’ contention that the IJ violated their due process rights by

disregarding or misapplying their evidence of hardship is not supported by the

record and does not amount to a colorable constitutional claim. See id.

(“[T]raditional abuse of discretion challenges recast as alleged due process

violations do not constitute colorable constitutional claims that would invoke our

jurisdiction.”).

         Contrary to petitioners’ contention, the IJ’s interpretation of the hardship

standard falls within the broad range authorized by the statute. See Ramirez-Perez

v. Ashcroft, 336 F.3d 1001, 1004-1006 (9th Cir. 2003).

         Petitioners cannot prevail on their due process challenges, because they

have not shown prejudice from the IJ’s actions. See Vargas-Hernandez v.

Gonzales, 497 F.3d 919, 926 (9th Cir. 2007).


                                             2                                      08-70223
      This court cannot consider new evidence presented on appeal that was not

presented to the agency. See 8 U.S.C. § 1252(b)(4)(A).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                        3                                 08-70223